IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAMON MENDEZ,                             :   No. 21 EAP 2019
                                          :
                   Appellant              :   Appeal from the Order of
                                          :   Commonwealth Court dated July 8,
                                          :   2019 at No. 243 MD 2019.
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF CORRECTIONS AND             :
JOHN WETZEL,                              :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM                                             DECIDED: April 22, 2020
    AND NOW, this 22nd day of April, 2020, the Order of the Commonwealth Court is

AFFIRMED.